Citation Nr: 1818146	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-37 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee patellofemoral pain syndrome.


REPRESENTATION

Veteran represented by:	Brian L. Marlowe, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2013.  

This issue was last before the Board in August 2014, when it was remanded for development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a left knee disability, which has been diagnosed as arthritis and a meniscus tear.  The Veteran asserts that this injury was caused by an in-service injury, and also that the injury is secondary to his service-connected right knee disability.  

The Board remanded this issue in August 2014 to provide the Veteran with a VA examination to obtain adequate etiology opinions.  Moreover, the post-remand record shows that the Veteran was afforded this VA examination in February 2015.  However, the Board does not find the examination adequate because the examiner improperly relied solely on the absence of documentary evidence as a rationale for the negative nexus opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Further, in offering a negative aggravation opinion, the examiner focused on whether the Veteran had a left knee disability that pre-existed service, and whether it was aggravated.  Here, no left knee disability was noted at service entry and the focus of the Board's request was whether a left knee disability was caused or aggravated by his service-connected right knee disability.

Finally, the Board finds that remand is also required because the examiner failed to adhere to the remand instructions, directing the examiner to comment on the Veteran's documented in-service treatment of his left knee.  See Stegall v. West, 11 Vet. App. 268 (1998); see also September 1983 Service Treatment Record at 6. 

Therefore, the Board finds that a remand for another VA examination is required to obtain adequate etiology opinions. 

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding records.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of any in-service and post-service left knee problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Provide the Veteran a VA examination in order to determine the nature and etiology of his left knee condition.  The examiner should review the Veteran's claims file and conduct any necessary testing. 
The examiner must, in light of the examination findings and the service and post-service lay and medical evidence of record, provide the following opinions;

a) Whether it is at least as likely as not that the Veteran has a left knee disability that is related to or had its onset in service;

b) Whether the Veteran's left knee condition is at least as likely as not caused by or due to his service-connected right knee disability; and

c) Whether the Veteran's left knee condition is at least as likely as not aggravated by his service-connected right knee disability.

In responding to these inquiries, the examiner must acknowledge and discuss the Veteran's competent report of left knee problems in service and of favoring his service-connected right knee.

The examiner should provide an explanation for all elements of his/her opinion.

4.  Then readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

